Title: To Thomas Jefferson from John Nimmo, 2 October 1807
From: Nimmo, John
To: Jefferson, Thomas


                        
                            Sir,
                            Cincinnati, October, 2d. 1807.
                        
                        This day died Charles Killgore, the Register of the Land-Office.
                        The ear of the Executive has, and, I make no doubt, will again be grossly abused by the recommendation of
                            unworthy characters to succeed him. The chiefs of both parties, who have long disturbed the tranquillity of this
                            distracted town, will make importunate applications, either by themselves or their friends. To live by a country seems to be the ultimate wish of the heads of
                            factions:—the republican principle of self-devotion, independently of interest, is no longer the question.
                        To frustrate the views of the chiefs of the two parties is in the power, and will reflect honour on the
                            Executive. I have in my eye a character qualified to manage this department.—I mean, our late worthy governor Edward
                            Tiffin.
                        You may ask, Sir, who the individual is that presumes to make this recommendation. He is one who never
                            solicited an office for himself, or requested any friend to do so for him; who, though comparatively poor, yet having
                            enough for his occasions, is proud of his independence. You will recollect my name, in consequence of certain papers,
                            relating to an unhappy difference with my brother Matthew, having been submitted to you by John Smith. These papers were
                            intended for Governor Tiffin. An accidental circomstance placed them in Mr. Smith’s hands. I am, Sir,
                        Your most hble. Servant,
                        
                            John Nimmo.
                            
                        
                    